Citation Nr: 0012489	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, hips, cervical spine, and lumbar spine, secondary to 
service-connected disabilities of the feet.

2.  Entitlement to an increased rating for plantar neuritis 
with right posterior tibial neurectomy and degenerative 
changes, currently evaluated as 30 percent disabling.

3. Entitlement to an increased rating for plantar neuritis 
with left posterior tibial neurectomy and degenerative 
changes, currently evaluated as 30 percent disabling.

4.  Entitlement to special monthly compensation based on the 
loss of use of the feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to special 
monthly compensation based on loss of use of the feet and 
which continued 30 percent ratings for the veteran's 
bilateral feet disabilities.  This appeal also arises from an 
April 1998 rating decision which denied entitlement to 
service connection for arthritis of the knees, hips, cervical 
spine, and lumbar spine, secondary to service-connected 
disabilities of the feet.

The decision will address the issue of whether the veteran's 
claim of entitlement to service connection for arthritis of 
the knees, hips, cervical spine, and lumbar spine, secondary 
to service-connected disabilities of the feet, is well 
grounded.  The remand attached to this decision will address 
all of the issues on appeal.


FINDINGS OF FACT

1.  Medical evidence of record shows that the veteran 
currently is diagnosed with arthritis of the knees and spine 
as well as with impairment of the hips.

2.  The veteran has established entitlement to service 
connection for disabilities of the feet.

3.  Medical evidence of record shows a nexus, or link, 
between the veteran's arthritis of the knees and spine, and 
his hip impairment, and his service-connected disabilities of 
the feet.


CONCLUSION OF LAW

The claim of entitlement to service connection for arthritis 
of the knees, hips, cervical spine, and lumbar spine, 
secondary to service-connected disabilities of the feet is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran has established entitlement to service connection 
for plantar neuritis with right and left posterior tibial 
neurectomy and degenerative changes.

Medical evidence of record shows that the veteran currently 
is diagnosed with arthritis of the knees and spine as well as 
with impairment of the hips.  The Board finds that medical 
evidence of record shows a nexus, or link, between the 
veteran's arthritis of the knees and spine, and his hip 
impairment, and his service-connected disabilities of the 
feet.  This evidence is presumed credible for the purpose of 
determining whether the veteran has presented evidence 
sufficient to constitute a well grounded claim.

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for arthritis of the knees, 
hips, cervical spine, and lumbar spine, secondary to service-
connected disabilities of the feet, is well grounded.  To 
this extent only, the appeal is granted.


ORDER

The claim of entitlement to service connection for arthritis 
of the knees, hips, cervical spine, and lumbar spine, 
secondary to service-connected disabilities of the feet, is 
well grounded.  To this extent only, the appeal is granted.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

Because the claim of entitlement to service connection for 
arthritis of the knees, hips, cervical spine, and lumbar 
spine, secondary to service-connected disabilities of the 
feet, is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a veteran has stated that a service-connected 
disability has increased in severity, a claim of entitlement 
to an increased rating for that service-connected disability 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Therefore, the Board finds that the veteran's claims 
of entitlement to increased ratings for his service-connected 
feet disabilities and of entitlement to special monthly 
compensation based on loss of use of the feet are well 
grounded as the veteran has stated that those disabilities 
have increased in severity.  Therefore, development of those 
claims is appropriate.

The Court has held that when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation..  Allen v. Brown, 7 Vet. App. 439 
(1995); see also, 38 C.F.R. §§ 3.306, 3.310 (1999).  The 
evidence of record implies that the veteran's service-
connected feet disabilities may be aggravating his 
nonservice-connected arthritis of the knees, hips, cervical 
spine, and lumbar spine.  The Board feels that a medical 
opinion is needed in order to determine whether aggravation 
has occurred which may be service-connected.

The Board feels that a VA examination would be useful in 
determining the current extent and severity of the veteran's 
feet disabilities, as well as determining whether the veteran 
may have lost the use of his feet.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA orthopedic examination with an 
examiner who has not previously examined 
him.  The claims folder and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide an 
opinion for each of the veteran's 
feet as to whether the veteran has 
lost the use of the foot.  For 
purposes of this determination, loss 
of use of the foot means that no 
effective function remains other 
than that which would be equally 
well served by an amputation stump 
at the site of election with use of 
a suitable prosthetic appliance.

c)  The examiner should provide a 
complete description of the 
disability present in each of the 
veteran's feet.  Ranges of motion 
should be given for each foot.  An 
opinion should also be provided as 
to whether the veteran experiences 
additional disability of the feet 
due to pain on motion, weakened 
motion, limitation of motion, excess 
motion, excess fatigability, or 
incoordination.  For each of those 
signs, the examiner should 
specifically state whether or not 
that sign is present.

d)  The examiner should provide a 
diagnosis of all disabilities of the 
knees, hips, and spine present.  The 
examiner should then provide an 
opinion as to whether it is as 
likely as not the veteran's 
bilateral service-connected feet 
disabilities and the resulting 
abnormal gait have resulted in 
aggravation of disabilities of the 
knees, hips, cervical spine, and 
lumbar spine.  The examiner should 
provide a specific opinion for each 
of the disabilities (knees, hips, 
cervical spine, lumbar spine).  In 
providing an opinion as to the 
likelihood of relationship, it is 
most useful to the Board if the 
examiner classifies the likelihood 
of relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



